PER CURIAM.
The Department of Revenue (“DOR”) seeks review of a final order of support that deviated from the standard child support guidelines. DOR argues that the circuit court judge erred when it deviated from the child support guidelines based upon a written, signed, and notarized visitation agreement that was not court-authorized. We agree with DOR and reverse for the circuit court to recalculate the support obligation. See Dep’t of Revenue ex rel. Moore v. Williams, 129 So.3d 1193 (Fla. 2d DCA 2014); see also Dep’t of Revenue ex rel. Sherman v. Daly, 74 So.3d 165, 168 (Fla. 1st DCA 2011) (holding that “the Legislature has expressed its intent to authorize deviations from the child support guidelines only where there exists a written, court-authorized parenting-plan”). We note that if the circuit court approves the parties’ parenting plan on remand, it may be considered in recalculating the support obligation and may be used to support a deviation of more than five percent if appropriate.
NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.